WEAVER, SIDNEY M., Associate Judge.
Appellant-husband timely appeals from a Final Judgment of Dissolution of Marriage and an Order Granting Sanctions entered after Final Judgment. The two cases have been consolidated. -
We have reviewed the various points on appeal and after consideration of the record, briefs, and oral argument of counsel we find there is competent substantial evidence to support the findings of the trial judge as to each point. Further,, we find that the trial judge did not abuse his broad discretion as he dissolved this marriage of over thirty years, taking into consideration the best interest of the minor children and the financial posture of the parties.
We affirm the trial judge in all respects but conclude that one troublesome area exists which requires future guidance. In addition to the payment of permanent, periodic alimony, the husband is required to make the full mortgage payments on the marital domicile of the parties which is occupied by the wife and the minor children. Based on the facts and circumstances of this case, we direct the trial court to give proper consideration to awarding the husband an equitable credit when, and if, the said property is partitioned as contemplated by paragraph 3(b) of the Final Judgment. See Guthrie v. Guthrie, 315 So.2d 498 (Fla. 4th DCA 1975).
Affirmed, with directions.
MAGER, C. J., and ALDERMAN, J., concur.